Action for a judgment (1) declaring a list of eligibles for the position of captain in the Bureau of Police, Department of Public Safety of the City of Yonkers, to be void, and (2) enjoining certification and appointment of eligibles from the list, on the ground that the competitive examination from which the list resulted was held at a time when there was no vacancy for the position, in violation of the Civil Service Law and the rules of the respondent civil service commission. The appeal is from a judgment entered on stipulated facts declaring, inter alia, said examination and list to be valid, and denying the relief prayed for in the complaint. Judgment unanimously affirmed, with costs. No opinion.
Present — Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.